DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on January 12, 2021 is acknowledged.
Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
	Claim 9 depends from claim 4, but is preceded by claim 8, which does not.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10, 15 and 19 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claims 4-7 and 9 contain limitations that do not use the word “means” (or “step”) and are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toncich (US 2009/0286476).  Claims 8 and 10 are addressed out of order due to their .
With respect to claim 2, Toncich discloses a power receiving apparatus (fig 11, 13-16; par 68-140) comprising: 
a power receiving unit (shown in fig 11) configured to receive, using an antenna (304), power that is wirelessly supplied from a power supply apparatus (unclaimed, shown in fig 1-2 and 10) capable of supplying power to a plurality of power receiving apparatuses; and 
a communication unit (312 and 316; par 71, 74, 83, 91-92, 95) configured to perform communication with the power supply apparatus using the antenna, 
wherein the communication unit performs communication with the power supply apparatus in a period in which another power receiving apparatus does not perform communication with the power supply apparatus (par 72, 120-123).  
Toncich discloses a transmitter that is “capable” of supplying power to a plurality of receivers.  It is noted that there is no requirement in claim 1 that this capability refers to the simultaneous supply of power to the plurality of receivers.  Regardless, Toncich discloses a plurality of receivers simultaneously paired with the same transmitter.  The Toncich receiver uses an antenna to receive power and uses load modulation to communicate back to the transmitter.
Toncich also discloses several manners in which the receiver communicates during a period in which no other receiver communicates.  
First, Toncich discloses that multiple receivers are time-multiplexed (par 72).  The receivers take turns being coupled to the transmitter.  When a receiver’s turn is 
Second, in the “second scenario” (par 120-122), Toncich discloses what happens when multiple receivers absorb the same beacon signal and try to register at the same time.  The receivers wait a random amount of time before trying to communicate with the transmitter.  This makes their communication occur at different periods.
Third, in the “third scenario” (par 123), a receiver is being powered when another receiver enters the transmitter’s region.  Toncich discloses that the powered receiver “should get off the bus”.  This is accomplished by cloaking the receiver (par 71).  When the Toncich receiver is cloaked, it is no longer receiver wireless power and, therefore, cannot send communication back to the transmitter.  This is because communication requires load modulation (on/off control of received power applied to the load; with no received power, there can be no communication).  In this scenario, the originally powered receiver cannot communicate in the same period as the newly arrived receiver tries to register with the transmitter.
With respect to claim 3, Toncich discloses the communication unit does not perform communication with the power supply apparatus in the period in which said another power receiving apparatus performs communication with the power supply apparatus (par 72, 120-122).  This claim recites the corollary to claim 2; it essentially recites the same subject matter, but with the reverse logic statement.  Instead of A communicates when B does not, claim 3 recites that A does not communicate when B 
With respect to claim 8, Toncich discloses the communication unit performs communication with the power supply apparatus according to a load modulation method using the antenna (see figs 13-14; par 71, 74, 83, 91-92, 95).
With respect to claim 10, Toncich discloses said another power receiving apparatus is an apparatus that receives power that is wirelessly supplied from the power supply apparatus (par 72, 120-122).  The Toncich receivers are constructed in the same manner (see fig 11) and they are all configured to receive wireless power from the power supply apparatus. 
With respect to claim 4, Toncich discloses a determination unit (fig 11, item 316; par 121) configured to determine whether or not said another power receiving apparatus performs communication with the power supply apparatus.  Toncich discloses the receiver, when first entering a coupling region, receives messages from the transmitter regarding registering the receiver.  When two receivers try to simultaneously register, the transmitter see a garbled message and provides no registration signal (par 121).  In response, the receiver waits for a random amount of time before trying again (par 122).  This creates a situation in which the two receivers do not communicate at the same time (different periods).  Thus, when a Toncich receiver sends a registration request and receives none in return, it has determined that another receiver is communicating.  This anticipates claim 4.
The specification does not use the term “determination unit”.  It appears that the language of claim 4 refers to the flowchart in figure 5, where a receiver observes load 
Toncich’s transmitter sends communication via amplitude modulation (par 94).  Toncich’s receiver can detect this signal and its absence when it should be present.  Toncich anticipates the “determination unit” because it uses detected communication (modulated onto received power) to infer the presence of another receiver. 
With respect to claim 5, Toncich discloses the communication unit performs communication with the power supply apparatus based on the determination unit determining that said another power receiving apparatus does not perform communication with the power supply apparatus (par 118-119 and 122).  In paragraphs 118-119, Toncich discloses the “first scenario” in which only one receiver enters a coupling zone.  When the receiver absorbs the beacon signal and responds with a pairing request, it immediate recites the transmitter’s response (NDQ).  After that, the receiver replies with a device ID, a power amount request, etc. (par 118, last sentence).  This communication only occurs because the receiver received the NDQ, which means that another receiver was not also communicating (resulting in the second scenario).  In par 22, Toncich discloses that when two receivers do try to simultaneously pair to a transmitter, they wait a random amount of time and try again.  When they successfully do pair, they do so one at a time and through the communication of par 118-119. 

With respect to claim 7, Toncich discloses the communication unit does not perform communication with the power supply apparatus until the determination unit determines that said another power receiving apparatus does not perform communication with the power supply apparatus (par 118-119).  Toncich’s receiver does not communicate (device ID, power amount request) until it has received the NDQ (which means that there were no other receivers communicating, as noted above).  
The applicant’s figure 5 flowchart and the loop around step S503 is not positively introduced into the claim simply by using the word “until”.  The claims do not recite the functionality disclosed in the specification, where the receiver observes a specific load modulation pattern and waits until it disappears before starting its own communication.  “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim.  For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.”  MPEP §2111.01(II).
With respect to claim 9, Toncich discloses the determination unit determines whether or not said another power receiving apparatus performs communication with the power supply apparatus based on change of power received by the power receiving unit (par 94).  Toncich makes the determination when to begin communicating based on receiving the NDQ, which is sent from the transmitter using amplitude modulation.  The amplitude modulation is “a change of power received”.  
With respect to claims 12-15, Toncich discloses the apparatus necessary to complete the recited method steps, as discussed above in the art rejections of claims 1, 4, 8 and 10, respectively. 
With respect to claims 16-19, Toncich discloses the computer read-able medium (par 140) for causing a computer included in a power receiving apparatus to execute the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415.  The examiner can normally be reached on Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ADI AMRANY/           Primary Examiner, Art Unit 2836